Citation Nr: 0019008	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

During the veteran's March 1996 personal hearing, the veteran 
withdrew his claim for service connection for residuals of 
malaria.  Accordingly, that issue is not currently before the 
Board on appeal.  See 38 C.F.R. § 20.204 (1999).  

The veteran's appeal originally included the issue of whether 
new and material evidence had been received to reopen his 
claim for service connection for bilateral hearing loss.  
However, in an April 1997 rating decision, the RO granted 
service connection for bilateral impaired hearing.  That 
award constituted a full grant of benefits on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).      

Review of the claims folder reveals that service connection 
for tinnitus was denied in an April 1985 rating decision.  
During the March 1997 hearing before a member of the Board, 
the veteran offered testimony describing tinnitus that he 
alleged began in service.  The Board construes the veteran's 
testimony as a claim to reopen the service connection claim 
for tinnitus.  Because this claim has not been adjudicated by 
the RO, the matter is referred to that office for the proper 
action.   


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
rating decisions issued in August 1948 and December 1948.  
The RO notified the veteran of each decision.  However, the 
veteran did not initiate an appeal of those denials.  In a 
November 1982 rating decision, the RO found no new and 
material evidence to reopen the veteran's claim.  Again, the 
veteran did not initiate an appeal of that decision following 
notification by the RO.  

2.  Evidence received since the November 1982 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is no competent medical evidence of a nexus between 
the veteran's current low back disorder and his period of 
active duty service.  


CONCLUSIONS OF LAW

1.  The rating decisions of August 1948, December 1948, and 
November 1982 are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).

2.  Since the November 1982 rating decision, new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for low back strain.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for low back strain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied service connection for a back disability in 
rating decisions issued in August 1948 and December 1948.  
The RO notified the veteran of each decision.  However, the 
veteran did not initiate an appeal of those denials.  
Therefore, the RO's decisions of August 1948 and December 
1948 are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).  In a November 
1982 rating decision, the RO found no new and material 
evidence to reopen the veteran's claim.  Again, the veteran 
did not initiate an appeal of that decision following 
notification by the RO.  Therefore, the November 1982 
decision is also final. Id.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The RO denied service connection for a back disorder in its 
August 1948 and December 1948 rating decisions.  The December 
1948 decision explained that there was no evidence of back 
complaint, injury, or treatment in service.  In the November 
1982 rating decision, the RO found no new and material 
evidence to reopen the veteran's claim.  Evidence of record 
at the time of the November 1982 rating decision consisted of 
the veteran's service medical records, various written 
statements by the veteran, and assorted private medical 
records and statements.    

Review of the claims folder reveals that the veteran has 
pursued numerous claims for service connection.  The evidence 
received since the November 1982 rating decision that is 
pertinent to the low back claim consists of May 1995 negative 
replies to requests for records from the VA medical center in 
Denver, Colorado, and in Indianapolis, Indiana; the 
transcript of the veteran's hearing in March 1996, the 
transcript of the veteran's March 1997, and statements from 
Gary L. Zuehlsdorf, D.O., received in March 1997 and June 
1997.      

Upon a review of the record, the Board finds that there is 
new and material evidence to reopen the veteran's claim.  
Specifically, in his statements, Dr. Zuehlsdorf relates the 
veteran's current low back problems to service.  These 
statements are not cumulative or duplicative and are 
sufficiently significant as to require consideration with all 
the evidence of record to ensure proper adjudication of the 
veteran's claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. 
at 206.  



Service Connection for Low Back Strain

As discussed above, the Board has reopened the veteran's 
claim for service connection for low back strain.  Therefore, 
the Board must now evaluate the claim based on all the 
evidence of record.  Winters, 12 Vet. App. at 206.  
Initially, the Board observes that the veteran has had ample 
opportunity to submit evidence and argument on the matter and 
will therefore not be prejudiced by the Board's present 
consideration of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the June 1997 statement from Dr. Zuehlsdorf 
shows a diagnosis of nonspecific mechanical low back pain.  
In addition, X-rays show mild to moderate levoscoliosis of 
the lumbar spine with mild degenerative changes.  This 
evidence satisfies the first requirement of a well grounded 
claim.  

As to the second requirement, the veteran generally asserts 
that he injured his back in service.  For purposes of 
determining whether the claim is well grounded, the Board 
presumes the truthfulness of his assertion.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.  The Board notes that service medical records 
dated in May 1942 reveal complaints of back pain.   

On this point, the Board notes that although there is 
evidence of current degenerative disease in the lumbar spine, 
the evidence does not show that arthritis was manifest to a 
compensable degree within one year after the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence is not applicable.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Ultimately, the Board finds that the veteran's claim is not 
well grounded because there is no competent medical evidence 
of a nexus between the currently diagnosed back disorder and 
his period of active duty service many years ago.  The Board 
acknowledges that, in his March 1997 and June 1997 
statements, Dr. Zuehlsdorf states that the veteran's current 
low back problems may be related to an accident he reportedly 
suffered in service.  This opinion is insufficient to make 
the veteran's claim well grounded.  A medical opinion 
expressed in terms of "may," also implies "may not" and is 
too speculative to establish a plausible claim.  Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The Board notes that, as related in the 
March 1997 statement, Dr. Zuehlsdorf reviewed a service 
medical record documenting back pain in May 1942.  However, 
even with the benefit of this document, his opinion is still 
offered in language too speculative to make the relationship 
plausible.  There is no other VA or private medical evidence 
of record that provides a relationship between the veteran's 
current low back disorder and service.  Absent such evidence, 
the claim is not well grounded.  Epps, 126 F.3d at 1468.  

The transcript of the March 1996 hearing reflects the 
veteran's assertion that he had back problems in service from 
1942 and continued to have back problems after service.  To 
the extent he claims to have suffered from chronic low back 
problems in service, the Board finds that the service medical 
records fail to disclose any evidence of persistent or 
unrelieved back complaints.  38 C.F.R. § 3.303(b).  With 
respect to his claim of continued symptoms after service, the 
Board acknowledges that continuity of symptomatology may be a 
basis for establishing service connection. Id.; Savage, 10 
Vet. App. at 496-97.  However, the provisions of 38 C.F.R. § 
3.303(b) do not relieve a veteran of the burden of providing 
a medical nexus in order to establish a well grounded claim.  
Rather, a veteran diagnosed with a chronic disorder must 
still provide a medical nexus between the current disorder 
and the putative continuous symptomatology.  Voerth v. West, 
13 Vet. App. 117, 120 (1999); McManaway v. West, 13 Vet. App. 
60, 66 (1999).  As already discussed, the veteran has not 
provided the requisite medical evidence.      

Finally, the claims folder reveals no evidence or assertion 
that the veteran is a trained medical professional.  
Therefore, as a lay person, he is competent to relate and 
describe symptoms.  However, he is not competent to offer an 
opinion on matters that require medical knowledge, such as a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the veteran's 
personal opinion that his low back disorder is related to 
service does not constitute competent medical evidence 
required to establish a well grounded claim. 
 
Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for low back strain.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for low back strain, he should submit competent 
medical evidence that establishes a plausible relationship 
between the back disorder and active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for low back strain is denied. 



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

